OPINION
Before RABINOWITZ, C. J., and CON-NOR, BOOCHEVER, BURKE and MATTHEWS, JJ.
MATTHEWS, Justice.
Appellant Lola Lind obtained superior court review of a decision of the Commissioner of Labor which denied unemployment benefits to her based on her lack of “availability for suitable work.” The superior court affirmed the administrative denial and this appeal followed.
Lola Lind worked as a school teacher in Port Heiden, Alaska, during the 1971-1972 school year, and in Chignik Lake in 1972-1973. Both communities are small villages on the Alaska Peninsula. In 1973, Lind moved to Anchorage and obtained employment with the National Bank of Alaska. After one and one-half years, she left the bank to work for Carr’s Quality Centers as a bookkeeper. She left Carr’s on April 14, 1976, to move back to Chignik Lake with her husband who had been laid off his job on the Alaska pipeline and who owned a home in Chignik Lake.
Shortly before she terminated her employment with Carr’s, Lind filed an application for unemployment compensation with the Employment Security Division, of the Department of Labor. Lind received a notice on May 7, 1976 from the Department that there was a question regarding her eligibility for benefits because she had quit her last job. Additional information was requested, and was promptly supplied. On May 26, 1976, a “Notice of Determination” was sent to Lind stating that she was to be allowed unemployment insurance benefits beginning May 9, 1976 (if otherwise eligible) and that the disqualifying provisions of AS 23.20.380(2)1 did not apply because “[yjou left your job ... to join your husband at Chignik Lake. This is considered good cause for leaving a job and benefits are allowed as shown above.”
Another notice was then mailed to Lind, which informed her that there was a question regarding her eligibility for benefits because she had “moved to an area where little work exists for you.” An enclosed questionnaire was completed by Lind and returned on June 1,1976. Finally, on June 17, 1976, a second “Notice'of Determination” was sent which stated that she had removed herself from the labor market and, in consequence was no longer fully available for work.2 Benefits were denied beginning May 14, 1976. Lind appealed from this unfavorable determination by letter.
After further intermediate administrative procedures were completed, the Commissioner of Labor adopted the findings of fact that a referee had entered3 and sus*8tain'ed the denial of benefits to Lind. Based on a review of the matter on the administrative record, the superior court judge affirmed the decision of the Commissioner denying unemployment benefits to Lind.
Eligibility for unemployment benefits is conditioned upon the applicant being genuinely attached to the labor force. Arndt v. State, Department of Labor, Alaska, 583 P.2d 799, 801; L. Freeman, Able to Work and Available for Work, 55 Yale L.J. 123, 124 (1945). In order to be genuinely attached to the labor force one must be, among other things, available for suitable work, a standard which is met when the individual is willing to work and is available to a substantial field of employment. Arndt, 583 P.2d at 802. In this case Lind is willing to accept all suitable employment; the question is whether there exists for her in the area of Chignik Lake a substantial field of employment.
The Commissioner found that there was no substantial field of employment for Mrs. Lind in the local labor market of Chig-nik Lake. His decision is supported by substantial evidence and is, therefore, affirmed.4
One important factor in the Commissioner’s decision is the fact that Lind moved from an area in which her services were in demand to a place “where work is nearly non-existent in her profession.” The fact of such a move is relevant, in our opinion, to a determination of whether an applicant is genuinely attached to the labor market. Several decisions of other courts so indicate. Employment Security Commission v. Kosic, 106 Ariz. 379, 476 P.2d 834, 835 (Ariz.1970) (“there is virtual unanimity that the worker is unavailable who leaves a locality of industrial activity and moves to an area where little or no opportunity exists for work within his qualifications,” quoting Altmas, Availability for Work (1950), at 206-07); Wadlington v. Mindes, 45 Ill.2d 447, 259 N.E.2d 257, 264 (1970); Vasquez v. Board of Review, 127 N.J.Super. 431, 317 A.2d 744, 746 (1974); Leach v. Board of Review, 115 Ohio App. 235, 178 N.E.2d 94, 95 (1961); Claim of Sapp, 75 Idaho 65, 266 P.2d 1027, 1030 (1954).
Lind also contends that the final determination which denied her benefits was an improper reversal of the initial determination which had granted them. Also Lind argues that she was denied a fair opportunity to be heard because the hearing was held in Anchorage and not in Chignik Lake as she had requested. We have reviewed these points and find no error.5
AFFIRMED.

. AS 23.20.380 provides, in part:
Disqualification for benefits. An insured worker is disqualified for waiting-week credit or benefits for a week of his unemployment if with respect to the week the department finds that
(1) he was not able to work or was not available for suitable work for the week; .
(2) he left suitable work voluntarily without good cause; in this case he is disqualified for the week in which he-left work and the five weeks of continuous unemployment immediately following that week; the period of disqualification is not terminated by performance of short time casual or temporary work within the period.


. The “Notice of Determination” further explained:
Available evidence indicates that you left an area with substantial possibilities for work (Anchorage) to move with your husband to Chignik Lake. You show no possibility of finding work at Chignik Lake except occasional substitute teaching during the school year.


.In the Findings of Fact, the referee stated:
I find that Mrs. Lind is experienced as a teacher, in the field of accounting and also as a bank teller. Her work history indicates that she has worked in the Anchorage area from August 1973 until April of 1976. At that time, Mrs. Lind moved with her husband to the community of Chignik Lake, which has a population of approximately 100 people. Though she is an experienced teacher, Mrs. Lind has testified that she cannot gain employment as a teacher in the Chignik Lakes area because the teachers there are hired as a married couple and her husband is not a teacher. She does expect to gain some employment as a substitute teacher, however this would only involve possibly 16 hours per month. Mrs. Lind I find, has for all practical purposes, no other prospect of gaining any employment in the Chignik Lake area, and she is not willing to leave that area as her husband is now employed there as a commercial fisherman.


. The record shows that there are five suitable positions at most in Chignik Lake.


. The issue as to the place of hearing was waived by Lind, whose attorney wrote in a letter of November 18, 1976, to the Commissioner of Labor:
The remaining issue, that of place of hearing, indeed is confronting us once again. However, after I have reviewed the issues presented, as I have set them out, it appears that no hearing is necessary.